DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,524. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of claims 2-21 of U.S. Patent No. 10,977,524 by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its functions is an obvious expedient if the remaining elements perform the same function as before. Omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim 2 of instant application
Claim 1 of U.S. Patent No. 10,977,524
An image processing method, comprising: receiving, by a computer, an input image; detecting, by the computer utilizing a segmentation neural network, pixels in the input image having a particular feature type; generating, by the computer based on the pixels in the input image having the particular feature type, a heatmap of the input image; generating, by the computer from the heatmap, a morphed heatmap with contextual information on the pixels in the input image having the particular feature type; detecting, by the computer, an object or region in the input image by masking the input image using the morphed heatmap; and classifying, by the computer based at least on the object or region, the input image.
An image processing method, comprising: receiving, by a computer, an input image; detecting, by the computer utilizing a segmentation neural network, pixels in the input image having a signature feature type; generating, by the computer based on the pixels in the input image having the signature feature type, a signature heatmap of the input image; generating, by the computer from the signature heatmap, a morphed heatmap with contextual information on the pixels in the input image having the signature feature type; detecting, by the computer, a signature object or region in the input image by masking the input image using the morphed heatmap; and classifying, by the computer based at least on the signature object or region, the input image.


Claim 9 of instant application
Claim 8 of U.S. Patent No. 10,977,524
A system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor further perform: receiving an input image; detecting, utilizing a segmentation neural network, pixels in the input image having a particular feature type; generating, based on the pixels in the input image having the particular feature type, a heatmap of the input image; generating, from the heatmap, a morphed heatmap with contextual information on the pixels in the input image having the particular feature type; detecting a object or region in the input image by masking the input image using the morphed heatmap; and classifying, based at least on the object or region, the input image.
A system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor, the stored instructions when translated by the processor further perform: receiving an input image; detecting, utilizing a segmentation neural network, pixels in the input image having a signature feature type; generating, based on the pixels in the input image having the signature feature type, a signature heatmap of the input image; generating, from the signature heatmap, a morphed heatmap with contextual information on the pixels in the input image having the signature feature type; detecting a signature object or region in the input image by masking the input image using the morphed heatmap; and classifying, based at least on the signature object or region, the input image.


Claim 16 of instant application
Claim 15 of U.S. Patent No. 10,977,524
A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor of a computer, the instructions when translated by the processor perform: receiving an input image; detecting, utilizing a segmentation neural network, pixels in the input image having a particular feature type; generating, based on the pixels in the input image having the particular feature type, a heatmap of the input image; generating, from the heatmap, a morphed heatmap with contextual information on the pixels in the input image having the particular feature type; detecting a object or region in the input image by masking the input image using the morphed heatmap; and classifying, based at least on the object or region, the input image.
. A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor of a computer, the instructions when translated by the processor perform: receiving an input image; detecting, utilizing a segmentation neural network, pixels in the input image having a signature feature type; generating, based on the pixels in the input image having the signature feature type, a signature heatmap of the input image; generating, from the signature heatmap, a morphed heatmap with contextual information on the pixels in the input image having the signature feature type; detecting a signature object or region in the input image by masking the input image using the morphed heatmap; and classifying, based at least on the signature object or region, the input image.


	Claims 3-8, 10-15 and 17-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Allowable Subject Matter
Claims 2-21 would be allowable if overcome the double patenting rejection by the timely filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664